                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE


COLONIAL PIPELINE COMPANY,                      )
                                                )
               Plaintiff,                       )    Case No. 3:20-CV-00666
                                                )
       v.                                       )    Judge William L. Campbell, Jr.
                                                )    Magistrate Judge Alistair E. Newbern
METROPOLITAN NASHVILLE                          )
AIRPORT AUTHORITY,                              )
et al.                                          )
                                                )
               Defendants.                      )
And                                             )
                                                )    Case No. 3:20-CV-00809
METROPOLITAN NASHVILLE                          )
AIRPORT AUTHORITY,                              )    Judge William L. Campbell, Jr.
      Plaintiff/Counter-Defendant,              )    Magistrate Judge Alistair E. Newbern
                                                )
       v.                                       )
                                                )
COLONIAL PIPELINE COMPANY,                      )
                                                )
       Defendant/Counter-Claimant.              )
                                                )


                         MOTION AND SUPPORTING MEMORANDUM
                               FOR STATUS CONFERENCE


       Colonial Pipeline Company (“Colonial”) moves the Court for a status conference with the

Magistrate Judge in both of these lawsuits as soon as practicable to address matters related to

Colonial’s Motion to Disqualify Metropolitan Nashville Airport Authority (“MNAA”)’s Counsel,

and states as follows:

       1.      Colonial has filed a Motion to Disqualify MNAA’s Counsel in both cases.

       2.      In connection with the Motion to Disqualify, Colonial intends to file a Motion for

Leave to File Under Seal one or more documents.

                                               1

    Case 3:20-cv-00809 Document 49 Filed 05/27/21 Page 1 of 4 PageID #: 377
        3.         Given the nature of the Motion to Disqualify and the information involved in it,

Colonial believes a status conference to discuss how information involved in the motion and any

motion to file under seal, and who will be having access to that information, would be beneficial

for all parties.

        4.         Colonial also would like to address the timing and sequencing of any further

discovery in these cases in light of the Motion to Disqualify.

        5.         Colonial requests a status conference as soon as practicable, preferably no later than

the week of May 31, 2021.

        6.         Colonial anticipates the status conference would require no more than an hour of

the Court’s time.




                                                  Respectfully submitted,



                                                  /s/ John S. Golwen
                                                  John S. Golwen (TN Bar No. 014324)
                                                  BASS, BERRY & SIMS, PLC
                                                  100 Peabody Place
                                                  Suite 1300
                                                  Memphis, TN 38103
                                                  Direct: (901) 543-5903
                                                  Facsimile: (901) 543-5999
                                                  Email: jgolwen@bassberry.com

                                                  and



                                                  L. Wearen Hughes (TN BPR No. 5683)
                                                  J. Andrew Goddard (TN BPR No. 6299)
                                                  Brian M. Dobbs (TN BAR No. 25855)
                                                  BASS, BERRY & SIMS, PLC

                                                     2

    Case 3:20-cv-00809 Document 49 Filed 05/27/21 Page 2 of 4 PageID #: 378
                                150 3rd Ave. S., Suite 2800
                                Nashville, TN 37201
                                whughes@bassberry.com
                                dgoddard@bassberry.com
                                bdobbs@bassberry.com

                                 Attorneys for Plaintiff
                                 Colonial Pipeline Company




                                   3

Case 3:20-cv-00809 Document 49 Filed 05/27/21 Page 3 of 4 PageID #: 379
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2021 this document was electronically filed with the Court.
Notice of the filing will be sent by the Court’s electronic filing system and/or email to:


 Paul S. Davidson                                        Gary C. Shockley
 Travis Parham                                           Caldwell G. Collins
 Edward Callaway                                         BAKER DONELSON BEARMAN
 Michael C. Brett                                        CALDWELL & BERKOWITZ, PC
 WALLER LANSDEN DORTCH & DAVIS LLP                       1600 West End Avenue, Suite 2000
 511 Union Street, Suite 2700                            Nashville, TN 37203
 Nashville, Tennessee 37219                              Telephone: (615) 726-5704
 Telephone: (615) 850-8942                               Facsimile: (615) 744-5762
 Facsimile: (615) 244-6804                               gshockley@bakerdonelson.com
 paul.davidson@wallerlaw.com                             ccollins@bakerdonelson.com
 travis.parham@wallerlaw.com
 ed.callaway@wallerlaw.com                               Attorneys for Defendant AECOM
 mike.brett@wallerlaw.com                                Technical Services, Inc.

 Attorneys for Defendant
 Metropolitan Nashville Airport Authority




                                                     /s /John S. Golwen



                           CERTIFICATE OF CONSULTATION

       Pursuant to Local Rule 7.01(a)(1) of the U.S. District Court of the Middle District of
Tennessee, the undersigned hereby certifies he has conferred with counsel for Metropolitan
Nashville Airport Authority and AECOM Technical Services, Inc. before filing and counsel do
not oppose this request for a status conference.



                                                     /s /John S. Golwen




                                                4

    Case 3:20-cv-00809 Document 49 Filed 05/27/21 Page 4 of 4 PageID #: 380
